Order granting plaintiff’s motion for an additional allowance for counsel fee and expenses and referring matter to an official referee affirmed, with ten dollars costs and disbursements. No opinion. Young, Seeger and Carswell, JJ., concur; Lazansky, P. J., and Rich, J., dissent from the affirmance of that part of the order which directs a reference, upon the ground that from the time of the retainer of plaintiff’s last attorney to the date of the making of the motion that resulted in the order from which this appeal is taken, there was ample time within which the action could have been tried.